UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                     No. 21-1349


DARYL ANTHONY GREEN,

                    Debtor - Appellant,

             v.

PRINCE GEORGE’S COUNTY OFFICE OF CHILD SUPPORT,

                    Creditor - Appellee,

             and

TIMOTHY P. BRANIGAN,

                    Trustee.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Theodore D. Chuang, District Judge. (8:19-cv-02852-TDC)


Submitted: September 14, 2021                             Decided: September 17, 2021


Before THACKER and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Daryl Anthony Green, Appellant Pro Se. Brian E. Frosh, Attorney General, Karen Hess
Rohrbaugh, Assistant Attorney General, OFFICE OF THE ATTORNEY GENERAL OF
MARYLAND, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Daryl Anthony Green appeals from the district court’s order: (1) denying his motion

for judicial notice; (2) denying his motion for appointment of counsel; and (3) denying his

motion for reconsideration of the order dismissing his appeal from the bankruptcy court’s

order overruling his objection to the Creditor’s proof of claim. We have reviewed the

record and find no reversible error. Accordingly, we affirm for the reasons stated by the

district court. Green v. Prince George’s Cnty. Ofc. of Child Support, No. 8:19-cv-02852-

TDC (D. Md. Mar. 19, 2021). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                              AFFIRMED




                                            3